DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD OF FABRICATING SEMICONDUCTOR DEVICE HAVING VOID IN BIT LINE CONTACT PLUG.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are recites the limitation "the first conductive layer" in lines 5 and 8 respectively.  There is insufficient antecedent basis for this limitation in the claims.
For examination purposes, "the first conductive layer" will be interpreted to read as --the at least one-bit line contact plug--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over CHO [US 2018/0130805] in view of Saito et al [US 2002/0036349].
With respect to claims 1-2, CHO (figs. 3A-3L) discloses a method of fabricating a semiconductor device, comprising: 
providing a substrate (10, pp [0084]), in which a plurality of active areas (11, pp [0084]) are defined; 
forming at least one gate trench (21, pp [0085]) in the substrate so that the gate trench is located at least partially within the plurality of active areas; 
sequentially filling a buried gate (22, 23, 24, pp [0086]-[0088]) and an insulating material layer (25, 26, 27, pp [0090]-[0093]) in the gate trench; and 
forming at least one-bit line contact plug (40, pp [0099]) on the substrate, each formed over a portion of the insulating material layer and coupled to one of the plurality of active areas (11s);
wherein forming the at least one-bit line contact plug comprises: forming a sacrificial layer (32, pp [0097]) on the substrate, in which at least one-bit line trench (40h, pp [0098]) extending in a first direction is formed; and filling the at least one-bit line trench with a first conductive layer (40, pp [0099]), the first conductive layer configured to form the at least one-bit line contact plug.
CHO fails to disclose the at least one-bit line contact plug (the first conductive layer) containing a at least one internal void. However, Saito et al (fig. 3C) disclose that it is known in the art to form the at least one-bit line contact plug (12, pp [0040]) containing a at least one internal void (11, pp [0041]-[0042]) in the conductive (16, pp [0040]).  Therefore, it would have been obvious to one skill in the art to form the void in the bit line contact plug in order to provide the known purpose of reducing capacitance (Abstract; pp [0042]).

	With respect to claim 6, CHO (figs. 3A-3L) discloses that wherein the bit line trench (12, pp [0098]) extends from a top above an upper surface of the insulating material layer (25, 26, 27, pp [0090]-[0093]) to a bottom located at a predetermined depth in the insulating material layer, the bottom of the bit line contact plug (40, pp [0099]) located above an upper surface of the buried gate (22, 23, 24, pp [0086]-[0088]).

	With respect to claim 8, as best understood, CHO (figs. 3A-3L) discloses that
subsequent to the formation of the at least one-bit line contact plug (40, pp [0099]): forming a second conductive layer (50, pp [0100]-[0101]) on the at least one-bit line contact plug, the second conductive layer having a maximum width smaller than a maximum width of the at least one-bit line contact plug (40, pp [0099]).

	With respect to claim 9, as best understood, CHO (figs. 3A-3L) discloses that wherein forming the second conductive layer (50, pp [0100]-[0101]) comprises: depositing a second conductive material layer (53a, 54a, 55a, pp [0100]) on the substrate, the second conductive material layer covering the at least one bit line contact plug (40, pp [0099]); and patterning the second conductive material layer to form the second conductive layer (50), the second conductive layer extending over the at least one bit line contact plug (40, pp [0099]) in the first direction.

Allowable Subject Matter
Claims 3-5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715. The examiner can normally be reached M-F 8:30a.m-10:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOAI V PHAM/Primary Examiner, Art Unit 2892